DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
 
Priority
This application claims foreign priority to 2019-215596 filed 28 November 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims recite “wherein the second image group includes the first image group.”  The intentions of this is unclear because a predetermined number of images from the first group are selected for the second group.  It appears that the Applicant intends to stated that the second image group only includes images that were in the first group.  The dependent claims are rejected on the same grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0365506 to Gong et al (hereafter Gong) in view of US PGPub 2010/0262612 to El-Saban et al (hereafter El-Saban).

Referring to claim 1, Gong discloses an image searching apparatus comprising a computer executing instructions that, when executed by the computer (see [0050] and Fig 2), causes the computer to function as:
a searching unit configured to search a plurality of search target images [video data 20] for an image relating to a query image [target nomination / target to search for] based on a first similarity to the query image by a first evaluation scheme (see [0045]; [0048], lines 1-12; [0056], lines 1-9; [0075]; and Fig 1 – A target to search for is received at step 25. This target may be selected from within the video data 20 or otherwise defined. At step 30, the method identifies a selection of target matches or potential matches for the received target from within the video data 20. Several different matching techniques may be used. The target matches are ranked at step 35 according to particular match criteria.);
a first obtaining unit to obtain a feedback indicating at least one of correct or incorrect regarding the image searched by the searching unit (see [0047], lines 17-20; [0048], lines 11-14; [0056], lines 9-19; and Fig 1 – A signal is then received confirming or rejecting the ranked matches at step 40. This signal may be received from a human user or external system input, for example.);
a second obtaining unit configured to obtain an evaluation of an effect on a result of an image search with a second evaluation scheme caused by changing a similarity evaluation scheme from the first evaluation scheme to the second evaluation scheme, wherein the second evaluation scheme is generated based on the feedback (see [0045]; [0047]; [0048]; [0056]; and [0057] – A user or external system then provides feedback by iteratively accepting or rejecting each of the ranked candidate matches as correct or incorrect for the system to iteratively refine and navigate its search. The relative ranking model’s internal parameters may also be updated automatically by incremental self-learning from the iterative procedure of external interaction by either a human user or other independent signals. At step 45, further target matches or potential matches are made for the confirmed matches found at step 40. The method 10 then iterates one or more times using these further selected confirmed matches which are passed back to step 30.); and
a control unit configured to control, in accordance with the evaluation, whether to perform a search of the plurality of search target images for the image relating to the query image based on a second similarity to the query image by the second evaluation scheme (see [0049] – The iteration procedure may stop under criteria such as where the matches are deemed to be of a high enough quality),
wherein the first obtaining unit presents a user with a first image group, which is some of the plurality of search target images selected in accordance with the first similarity, obtains the feedback from the user regarding at least one image among the first image group (see Fig 4; and [0056] – The “confirm or reject” method step 40 may be provided by a user 450 as input into the query engine 410. For example, a user may be presented with a selection of ranked matched on the visual display unit 250 or other output device. The user may provide a signal confirming or rejecting the ranked potential matches using the computer mouse or other input device. These confirmations or rejections may be based on ranked matches 460 presented to the user typically in visual form.).
wherein the second obtaining unit calculates the second similarity regarding each of a second image group (see [0048]; [0057]; [0072]; and [0075]).
While Gong teaches the limitation of while obtaining the evaluation, to calculate the second similarity regarding each of a second image group, Gong fails to explicitly teach the further limitation wherein the second image group for which a predetermined number of images are selected from the plurality of the search target images in a descending order of the first similarity, wherein the second image group includes the first image group.  El-Saban teaches re-ranking the top search results by executing a search query, ranking a first set of results using a first evaluation and then reranking a subset of the results using a second evaluation scheme (see [0023] and [0024]), including the further limitation of calculate the second similarity regarding each of a second image group for which a predetermined number of images [search results] are selected from the plurality of search target images [search results] in a descending order of the first similarity, wherein the second image group includes the first image group (see [0002]; [0029]; and [0032]-[0034] - The first ranker can be invoked on the received query to generate an ordered number of search results for the query. A pre-defined number of the ordered number of search results can be used to invoke with the second ranker. The ranker can provide sorting to provide the highest rank (e.g., higher score reflective of being relevant.) The system can take the top results (e.g., a predefined  number of results) obtained using the Lang2Ranker (e.g. top 30 results) and reorder search results based on a second ranker. In order to take the top 30 results of ordered search results that provide the highest, the results have to be ordered in descending order. Images are types of search results.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a predetermined set of first ranked results based on descending order of similarity of Gong as taught by El-Saban.  One would have been motivated to do so in order to fix any issues that occur in the ordering of the search results by the first ranker since the usefulness of a search engine depends on the relevance of the results it presents to a user and the presentation of such results (El-Saban: see [0003] and [0034]; Gong: see [0049]).      
Referring to claim 8, Gong/El-Saban discloses the image searching apparatus according to claim 1, wherein the second obtaining unit, regarding the second image group, performs the evaluation of the effect based on a relationship between an array in accordance with the first similarity and an array in accordance with the second similarity (Gong: see Fig 4; [0048]; [0056]; [0057]; and [0075]).
Referring to claim 9, Gong/El-Saban discloses the image searching apparatus according to claim 8, wherein the second obtaining unit, regarding an image that is included in the second image group, performs the evaluation of the effect based on a variation amount between an order in the second image group in accordance with the first similarity and an order in the second image group in accordance with the second similarity (Gong: see Fig 4; [0048]; [0056]; [0057]; and [0075]).
Referring to claim 10, Gong discloses the image searching apparatus according to claim 3, wherein the second obtaining unit, regarding the second image group, performs the evaluation of the effect based on a relationship between the first similarity and the second similarity (Gong: see Fig 4; [0048]; [0056]; [0057]; and [0075]).
Referring to claim 11, Gong discloses the image searching apparatus according to clam 10, wherein the second obtaining unit, regarding an image that is included in the second image group, performs the evaluation of the effect based on a variation amount between the first similarity and the second similarity (Gong: see Fig 4; [0048]; [0056]; [0057]; and [0075]).
Referring to claim 12, Gong discloses the image searching apparatus according to claim 1, wherein the second obtaining unit performs the evaluation of the effect based on a relationship between a distribution of the first similarity included in the first image group or the second image group and a distribution of the first similarity included in a third image group in which the second similarity is larger in the second image group (Gong: see Fig 4; [0048]; [0056]; [0057]; [0060]-[0071]; and [0075]).
Referring to claim 13, Gong discloses the image searching apparatus according to claim 12, wherein the second obtaining unit performs the evaluation of the effect based on whether or not the distribution of the first similarity included in the third image group falls inside the distribution of the first similarity included in the second image group (Gong: see Fig 4; [0048]; [0056]; [0057]; [0060]-[0071]; and [0075]).
Referring to claim 14, Gong discloses the image searching apparatus according to claim 1, wherein the second obtaining unit performs the evaluation of the effect based on an evaluation parameter that is used in the second evaluation scheme (Gong: see Fig 4; [0048]; [0056]; [0057]; [0060]-[0071]; and [0075]).
Referring to claim 15, Gong/El-Saban discloses the image searching apparatus according to claim 8, wherein the second obtaining unit presents the user with a result of the evaluation of the effect (Gong: see Fig 4; El-Saban: see [0052]). 
Referring to claim 17, Gong/El-Saban discloses the image searching apparatus according to claim 1, wherein
the first obtaining unit further obtains an instruction to cancel the feedback (Gong: see [0049]), and
the second obtaining unit, in accordance with the feedback that is not cancelled, obtains the evaluation of the effect that is provided to the search result of the image by changing the evaluation scheme of the similarity to the second evaluation scheme from the first evaluation scheme (Gong: see [0045] and [0048]).
Referring to claim 18, Gong discloses the image searching apparatus according to claim 1, wherein the second obtaining unit, based on the feedback, decides a weight, which is used for calculating the second similarity, of each dimension of a feature amount included in the image (see [0045]; [0048]; [0060]-[0072]; and [0075]).
Referring to claim 19, Gong discloses an image searching method comprising:
searching a plurality of search target images [video data 20] for an image relating to a query image [target nomination / target to search for] based on a first similarity to the query image by a first evaluation scheme (see [0045]; [0048], lines 1-12; [0056], lines 1-9; [0075]; and Fig 1 – A target to search for is received at step 25. This target may be selected from within the video data 20 or otherwise defined. At step 30, the method identifies a selection of target matches or potential matches for the received target from within the video data 20. Several different matching techniques may be used. The target matches are ranked at step 35 according to particular match criteria.);
obtaining a feedback indicating at least one of correct or incorrect regarding the image searched by the searching unit (see [0047], lines 17-20; [0048], lines 11-14; [0056], lines 9-19; and Fig 1 – A signal is then received confirming or rejecting the ranked matches at step 40. This signal may be received from a human user or external system input, for example.);
obtaining an evaluation of an effect on a result of an image search with a second evaluation scheme caused by changing a similarity evaluation scheme from the first evaluation scheme to the second evaluation scheme, wherein the second evaluation scheme is generated based on the feedback (see [0045]; [0047]; [0048]; [0056]; and [0057] – A user or external system then provides feedback by iteratively accepting or rejecting each of the ranked candidate matches as correct or incorrect for the system to iteratively refine and navigate its search. The relative ranking model’s internal parameters may also be updated automatically by incremental self-learning from the iterative procedure of external interaction by either a human user or other independent signals. At step 45, further target matches or potential matches are made for the confirmed matches found at step 40. The method 10 then iterates one or more times using these further selected confirmed matches which are passed back to step 30.); and
controlling, in accordance with the evaluation, whether to perform a search of the plurality of search target images for the image relating to the query image based on a second similarity to the query image by the second evaluation scheme (see [0049] – The iteration procedure may stop under criteria such as where the matches are deemed to be of a high enough quality).
wherein obtaining the feedback includes presenting to a user a first image group, which is some of the plurality of search target images selected in accordance with the first similarity, and to obtain the feedback from the user regarding at least one image among the first image group (see Fig 4; and [0056] – The “confirm or reject” method step 40 may be provided by a user 450 as input into the query engine 410. For example, a user may be presented with a selection of ranked matched on the visual display unit 250 or other output device. The user may provide a signal confirming or rejecting the ranked potential matches using the computer mouse or other input device. These confirmations or rejections may be based on ranked matches 460 presented to the user typically in visual form.).
wherein obtaining the evaluation includes calculating the second similarity regarding each of a second image group (see [0048]; [0057]; [0072]; and [0075]).
While Gong teaches the limitation of while obtaining the evaluation, to calculate the second similarity regarding each of a second image group, Gong fails to explicitly teach the further limitation wherein the second image group for which a predetermined number of images are selected from the plurality of the search target images in a descending order of the first similarity, wherein the second image group includes the first image group.  El-Saban teaches re-ranking the top search results by executing a search query, ranking a first set of results using a first evaluation and then reranking a subset of the results using a second evaluation scheme (see [0023] and [0024]), including the further limitation of calculate the second similarity regarding each of a second image group for which a predetermined number of images [search results] are selected from the plurality of search target images [search results] in a descending order of the first similarity, wherein the second image group includes the first image group (see [0002]; [0029]; and [0032]-[0034] - The first ranker can be invoked on the received query to generate an ordered number of search results for the query. A pre-defined number of the ordered number of search results can be used to invoke with the second ranker. The ranker can provide sorting to provide the highest rank (e.g., higher score reflective of being relevant.) The system can take the top results (e.g., a predefined  number of results) obtained using the Lang2Ranker (e.g. top 30 results) and reorder search results based on a second ranker. In order to take the top 30 results of ordered search results that provide the highest, the results have to be ordered in descending order. Images are types of search results.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a predetermined set of first ranked results based on descending order of similarity of Gong as taught by El-Saban.  One would have been motivated to do so in order to fix any issues that occur in the ordering of the search results by the first ranker since the usefulness of a search engine depends on the relevance of the results it presents to a user and the presentation of such results (El-Saban: see [0003] and [0034]; Gong: see [0049]).      
	Referring to claim 20, Gong discloses a non-transitory computer-readable storage medium storing a program which, when executed by a computer comprising a processor and a memory, causes the computer to:
search a plurality of search target images [video data 20] for an image relating to a query image [target nomination / target to search for] based on a first similarity to the query image by a first evaluation scheme (see [0045]; [0048], lines 1-12; [0056], lines 1-9; [0075]; and Fig 1 – A target to search for is received at step 25. This target may be selected from within the video data 20 or otherwise defined. At step 30, the method identifies a selection of target matches or potential matches for the received target from within the video data 20. Several different matching techniques may be used. The target matches are ranked at step 35 according to particular match criteria.);
obtain a feedback indicating at least one of correct or incorrect regarding the image searched by the searching unit (see [0047], lines 17-20; [0048], lines 11-14; [0056], lines 9-19; and Fig 1 – A signal is then received confirming or rejecting the ranked matches at step 40. This signal may be received from a human user or external system input, for example.);
obtains an evaluation of an effect on a result of an image search with a second evaluation scheme caused by changing a similarity evaluation scheme from the first evaluation scheme to the second evaluation scheme, wherein the second evaluation scheme is generated based on the feedback (see [0045]; [0047]; [0048]; [0056]; and [0057] – A user or external system then provides feedback by iteratively accepting or rejecting each of the ranked candidate matches as correct or incorrect for the system to iteratively refine and navigate its search. The relative ranking model’s internal parameters may also be updated automatically by incremental self-learning from the iterative procedure of external interaction by either a human user or other independent signals. At step 45, further target matches or potential matches are made for the confirmed matches found at step 40. The method 10 then iterates one or more times using these further selected confirmed matches which are passed back to step 30.); and
controls, in accordance with the evaluation, whether to perform a search of the plurality of search target images for the image relating to the query image based on a second similarity to the query image by the second evaluation scheme (see [0049] – The iteration procedure may stop under criteria such as where the matches are deemed to be of a high enough quality).
wherein the program further causes the computer, while obtaining the feedback, to present a user with a first image group, which is some of the plurality of search target images selected in accordance with the first similarity, and to obtain the feedback from the user regarding at least one image among the first image group (see Fig 4; and [0056] – The “confirm or reject” method step 40 may be provided by a user 450 as input into the query engine 410. For example, a user may be presented with a selection of ranked matched on the visual display unit 250 or other output device. The user may provide a signal confirming or rejecting the ranked potential matches using the computer mouse or other input device. These confirmations or rejections may be based on ranked matches 460 presented to the user typically in visual form.).
wherein the program further causes the computer, while obtaining the evaluation, to calculate the second similarity regarding each of a second image group (see [0048]; [0057]; [0072]; and [0075]).
While Gong teaches the limitation of while obtaining the evaluation, to calculate the second similarity regarding each of a second image group, Gong fails to explicitly teach the further limitation wherein the second image group for which a predetermined number of images are selected from the plurality of the search target images in a descending order of the first similarity, wherein the second image group includes the first image group.  El-Saban teaches re-ranking the top search results by executing a search query, ranking a first set of results using a first evaluation and then reranking a subset of the results using a second evaluation scheme (see [0023] and [0024]), including the further limitation of calculate the second similarity regarding each of a second image group for which a predetermined number of images [search results] are selected from the plurality of search target images [search results] in a descending order of the first similarity, wherein the second image group includes the first image group (see [0002]; [0029]; and [0032]-[0034] - The first ranker can be invoked on the received query to generate an ordered number of search results for the query. A pre-defined number of the ordered number of search results can be used to invoke with the second ranker. The ranker can provide sorting to provide the highest rank (e.g., higher score reflective of being relevant.) The system can take the top results (e.g., a predefined  number of results) obtained using the Lang2Ranker (e.g. top 30 results) and reorder search results based on a second ranker. In order to take the top 30 results of ordered search results that provide the highest, the results have to be ordered in descending order. Images are types of search results.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a predetermined set of first ranked results based on descending order of similarity of Gong as taught by El-Saban.  One would have been motivated to do so in order to fix any issues that occur in the ordering of the search results by the first ranker since the usefulness of a search engine depends on the relevance of the results it presents to a user and the presentation of such results (El-Saban: see [0003] and [0034]; Gong: see [0049]).      
Referring to claim 21, Gong/El-Saban discloses the image searching apparatus according to claim 1, wherein the second obtaining unit obtains the evaluation of the effect for a predetermined number of images less than the number of the plurality of search target images (Gong: see [0048]; [0056]; and [0057] – For the number that match the number retrieved by the second evaluation scheme).
Referring to claim 22, Gong discloses the image searching apparatus according to claim 1, wherein the control unit performs the search of the plurality of search target images for the image relating to the query image based on the second similarity to the query image by the second evaluation scheme when a variation amount in the similarities between the first similarity and the second similarity exceeds a predetermined threshold (Gong: see [0045]; [0048]; [0060]-[0072]; and [0075]).
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0365506 to Gong et al (hereafter Gong) in view of US PGPub 2010/0262612 to El-Saban et al (hereafter El-Saban) as applied to claim 1 above and further in view of Kulkarni (hereafter Kulkarni).

Referring to claim 2, Gong/El-Saban discloses the image searching apparatus according to claim 1, wherein the first obtaining unit displays a user with a first image group, which is some of the plurality of search target images selected in accordance with the first similarity, and obtains the feedback from the user regarding at least one image among the first image group displayed in a first array (see Fig 4; and [0056] – The “confirm or reject” method step 40 may be provided by a user 450 as input into the query engine 410. For example, a user may be presented with a selection of ranked matched on the visual display unit 250 or other output device. The user may provide a signal confirming or rejecting the ranked potential matches using the computer mouse or other input device. These confirmations or rejections may be based on ranked matches 460 presented to the user typically in visual form.).  While Gong/El-Saban teaches ranking the first image group for display (Gong: see [0048]), Gong/El-Saban fails to explicitly teach the further limitation wherein the first image group is displayed to the user in the first array in a descending order of the first similarity at a time of a search according to the first evaluation scheme.  Kulkarni teaches displaying ordered search results, including the further limitation wherein the first image group is displayed to the user in the first array in a descending order of the first similarity at a time of a search according to the first evaluation scheme (see [0022] - The client device 110 presents the search results based on the ranking, for example, in descending order with higher ranked search results occupying a higher position in the order.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to display the ranked first group of images of Gong/El-Saban in the manner taught by Kulkarni.  One would have been motivated to do so in order to increase the effectiveness of the search results by showing the most accurate results first (El-Saban: see [0003]; Kulkarni: see [0002]).
Referring to claim 4, Gong discloses the image searching apparatus according to claim 3, wherein the second obtaining unit displays in an array in accordance with the second similarity at least some of the second image group and obtains as the evaluation of the effect an evaluation from the user in relation to the array (see Fig 4; [0048]; [0056]; and [0057] – In each iteration the user can accept and reject.).

Referring to claim 4, Gong/El-Saban discloses the image searching apparatus according to claim 1, wherein the second obtaining unit displays in a second array in accordance with the second similarity at least some of the second image group and obtains as the evaluation of the effect an evaluation from the user in relation to the second array wherein at least some of the second image group is displayed to the user in the first array in a second array different from the first array after the first obtaining unit obtains the feedback (see Fig 4; [0048]; [0056]; and [0057] – In each iteration the user can accept and reject.) While Gong/El-Saban teaches ranking the second image group for display (Gong: see [0048]), Gong/El-Saban fails to explicitly teach the further limitation wherein at least some of the second image group is displayed to the user in the first array in a second array different from the first array in a descending order of the second similarity.  Kulkarni teaches displaying ordered search results, including the further limitation wherein at least some of the second image group is displayed to the user in the first array in a second array different from the first array in a descending order of the second similarity (see [0022] - The client device 110 presents the search results based on the ranking, for example, in descending order with higher ranked search results occupying a higher position in the order.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to display the ranked first group of images of Gong/El-Saban in the manner taught by Kulkarni.  One would have been motivated to do so in order to increase the effectiveness of the search results by showing the most accurate results first (El-Saban: see [0003]; Kulkarni: see [0002]).
Referring to claim 5, the combination of Gong/El-Saban and Kulkarni (hereafter Gong/El-Saban/Kulkarni) discloses the image searching apparatus according to claim 4, wherein the second image group includes more images than the first image group, and the at least some of the second image group are images, which were selected in accordance with the second similarity from the second image group, of the same number as the first image group (Gong: see [0048] – The confirmed are matches and then used different strands or seeds causing the number to be greater.).
Referring to claim 6, Gong/El-Saban/Kong discloses the image searching apparatus according to claim 4, wherein the second obtaining unit, every time the first obtaining unit obtains a feedback, displays in an array in accordance with the similarity, which was evaluated in accordance with the feedback, the at least some of the second image group (Gong: see Fig 4; [0048]; [0056]; and [0057]).
Referring to claim 7, Gong/El-Saban/Kong discloses the image searching apparatus according to claim 4, where the second obtaining unit, m accordance with an instruction from the user, displays in an array in accordance with the similarity, which was evaluated in accordance with the feedback, the at least some of the second image group (Gong: see Fig 4; [0048]; [0056]; and [0057]).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
A new reference has been utilized to teach the limitations that were not previously presented in dependent claim 3.  The examiner agrees that the newly added limitations are not taught by Gong.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY L WILSON/                                                                        Primary Examiner, Art Unit 2167